Citation Nr: 1241155	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic thoracic muscle strain, claimed as a back condition, as secondary to service-connected right knee disability (musculoligamentous strain and patellar tendonitis, status post anterior cruciate ligament tear and repair).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran experienced symptoms of a back strain in service. 

2.  Symptoms of a back strain were chronic in service. 

3.  The Veteran's chronic thoracic muscle strain is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a chronic thoracic muscle strain are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Chronic Thoracic Muscle Strain

The Veteran contends that his current low back pain, diagnosed as a thoracic muscle strain, is secondary to his service-connected right knee musculoligamentous strain and patellar tendonitis, status post anterior cruciate ligament tear and repair.  Specifically, he avers that his chronic back pain and frequent muscle spasms are a direct result of overcompensating for his service-connected right knee disability in the form of an altered gait.  While this claim appears to be for secondary service connection, the Board will also consider whether the thoracic muscle strain is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained an injury or disease manifesting back pain during active service, and that the evidence is at least in equipoise as to whether symptoms of a back strain were chronic during active service.  Although the Veteran's service treatment records are unavailable, the claims file includes treatment records from the Brooke Army Medical Center covering part of the period during his active service.  These records show that the Veteran first reported back pain during service in February 2006, when he complained of low back pain of one week's duration.  He denied any recent trauma or change in activity, and it was noted that he had been on an extended profile following right knee anterior cruciate ligament repair in November 2005 and a follow-up surgery to adjust a pain in January 2006.  He denied any history of low back pain.  Examination of the cervical and thoracic spine showed no abnormalities; however, palpation of the lumbosacral spine revealed tenderness, and muscle spasms were observed.  The Veteran had full range-of-motion with pain at the end of motion in all directions.  Gait and stance were noted to be normal.  The clinician assessed a back ache and prescribed medication and home exercises.  

One week later during service, in February 2006, the Veteran reported that the home stretches were helping his back, but he experienced no improvement with medication.  Moreover, he stated that, during the previous weekend, he "tweaked" his back when he slipped on some ice and fell to his knees.  The clinician noted a back ache of the mid back and prescribed physical therapy.  

In March 2006, the Veteran reported kidney pain on both sides of his back.  However, the clinician noted that the pain was only mild and bilateral, so it was not likely kidney pain.  Although there are no additional specific complaints of back pain, "backache" is listed among the Veteran's medical problems in April and May 2006.  Resolving reasonable doubt in the Veteran's favor on the question of whether the symptoms of a thoracic muscle strain were chronic in service, the Board finds that back strain symptoms were chronic during active service.  

The Board notes that continuity of symptoms following service separation is only required for service connection when the condition noted in service is not chronic.  38 C.F.R. § 3.303(b).  Here, as discussed above, the Board finds that symptoms of a back strain were chronic in service.  

Moreover, the Board finds that the evidence is at least in equipoise as to whether the current thoracic muscle strain manifested during active service.  There are several favorable nexus opinions of record that relate the Veteran's current back problems to an altered gait following his in-service 2005 right knee surgery.  In February 2011, the Veteran sought treatment with Dr. M., the orthopedist who performed the Veteran's right knee surgery in June 2010, and reported chronic low back pain with spasms.  He stated that he never had problems with his back until after he injured his knee in July 2005, and began experiencing back pain in January 2006 after using crutches for a long period of time.  He further explained that when he was laid up with his back and had an altered gait, his back started to bother him.  Dr. M. noted that the Veteran walked without a limp, and that there was mild paralumbar muscle spasm on examination.  The doctor opined that the Veteran suffered a strain or an irritative type syndrome when he was laid up, limping, and having a gait disturbance following his knee surgery in 2005.  Dr. M. further stated that this at least initiated his back symptoms and started the problem.  

Dr. M. further explained his findings and opinion in a February 2011 letter, in which he explained that the etiology of the Veteran's chronic lumbar strain correlated nicely with gait disturbance, as described by the Veteran when he was recovering from his 2005 knee surgery.  The doctor stated that the gait disturbance led to some paralumbar muscle dysfunction, and this, in turn, led to chronic paralumbar muscle spasm dysfunctional syndrome.  

In a March 2011 letter, a physical therapist, B.M., who treated the Veteran following his knee surgery in 2005 and again in February 2011 for back pain, wrote that, when he saw the Veteran in February 2011, the Veteran reported a three year history of back pain that began after he underwent knee surgery.  B.M. noted current right mid and lower thoracic pain.  He also described the Veteran's right knee history, noting that the right anterior cruciate ligament reconstruction went well, but that a tibial fixation screw was left with the head protruding laterally, disrupting his gait secondary to significant lateral knee and distal iliotibial band pain.  B.M. opined that this gait disturbance was at least as likely as not to have created some of the Veteran's current back complaints, reasoning that gait disturbances of this sort could result in pelvic asymmetries that could lead to spinal asymmetries.    

In a March 2010 letter, a VA registered nurse opined that the Veteran's back pain is as likely as not related to his chronic bilateral knee pain.  However, she provided no rationale for her opinion.  

There are also two unfavorable nexus opinions in the claims file.  Notably, neither of them addresses the question of whether the Veteran's back pain began during active service, but, rather, are limited to the question of whether the back condition is related to the service-connected knee disability.  In a January 2010 VA examination report, a VA physicians' assistant opined that the Veteran's back muscle strain was less likely as not caused by or a result of the service-connected right knee disability, and more likely due to other causes, although she did not state the nature of the other causes.  The VA examiner wrote that she based her opinion on her clinical expertise as a practicing physicians' assistant for six years and on the presentation of the back condition, but gave no further rationale for her opinion.  Moreover, the January 2010 VA examiner did not mention the in-service complaints of back pain, nor did she address the question of whether the back disorder was aggravated by the service-connected knee disability.  

Next, the Veteran was afforded a VA examination with a resident physician in May 2010.  The May 2010 VA examiner assessed musculoskeletal low back pain, consistent with a musculoskeletal strain or sprain, and opined that there was no significant physical or clinical evidence to directly confirm that the Veteran's mid thoracic back strain and musculoskeletal symptoms were the direct result of his knee changes.  The VA examiner further stated that he disagreed with the March 2010 opinion of the VA nurse, and based his opinion on evidence in orthopedic literature regarding knees and thoracic back strain, although he did not provide citations to the literature.  In a June 2010 addendum, the May 2010 VA examiner wrote that he did not find significant evidence for aggravation of the back condition due to the service-connected knee disability.  

The Board finds the opinions of Dr. M. and B.M. to be particularly probative.  
Dr. M. is an orthopedist, and, as such, is highly qualified to provide a nexus opinion.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (professional credentials and experience of opinion providers are properly considered in assigning probative value).  In addition, it is clear that both Dr. M. and B.M. were familiar with the Veteran's medical history, as B.M. provided physical therapy following the Veteran's knee surgery in 2005 (treatment records are associated with the claims file), and Dr. M. performed the Veteran's 2010 knee surgery.  See Prejean, 13 Vet. App. at 448-9.  Both Dr. M. and B.M. provided rationale for their opinions that was specific to the facts of the Veteran's case.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382.  Moreover, Dr. M. and B.M. properly relied on the Veteran's competent report of back pain following his 2005 knee surgery.  See Harris, 203 F.3d at 1350-51; Kowalski, 19 Vet. App. at 177.  In fact, the Veteran's history of an altered gait and back pain beginning after his November 2005 knee surgery is supported by the medical documentation, as the record reflects complaints of back pain in February 2006, as discussed above, and physical therapy records from December 2005 and January 2006 reflect that the Veteran had a noticeable limp.     

By contrast, neither of the 2010 VA examiners appears to have taken the documentation of in-service back pain or the Veteran's history of back pain during service into account in rendering their opinions.  See Reonal, 5 Vet. App. at 461 (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Moreover, while the January 2010 VA examiner opined that the Veteran's back disorder was likely due to other causes, she did not state what those other causes could be or provide any rationale for that opinion.  In addition, while the May 2010 VA examiner stated that he based his opinion on medical literature, he did not provide a citation to the literature, nor did he provide any additional rationale for his opinion.   

The Board need not consider the Veteran's secondary service connection theory, as the evidence demonstrates manifestation of the current thoracic muscle strain during active service, as discussed above, to warrant direct service connection.  

In summary, based on the Veteran's competent statements regarding his in-service back pain and documentation in support thereof, documentation of chronic back strain symptoms during active service, and the competent and probative medical opinions of Dr. M. and B.M. supporting the Veteran's contention that an altered gait following knee surgery during active service resulted in a chronic back strain, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for a chronic thoracic muscle strain are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      


ORDER

Service connection for a chronic thoracic muscle strain is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


